Lumpkin, Justice.
1. By the charter of the Macon & Indian Springs Railway Company (Acts of 1890-91, vol. 1., p. 325), the company was empowered to build and maintain a railroad from a point at or near Macon, to or near a point in Butts county known as the Indian Springs. The purpose of the charter seems to have been to authorize a railway connection between the places named, but not to- authorize the establishment of a system of street railways in the city of Macon. The petition, however, does not distinctly raise the question as to whether or not, with reference to the action of the company sought to he enjoined, it was in good faith endeavoring to avail itself of the rights and privileges really secured to it by its charter. Our ruling, as announced in the first head-note, undertakes to state our opinion of what the company has a right to do in the exercise of the franchises granted by the legislature and the municipal authorities of Macon.
The third section of the charter gives the company the right “to construct its railroad across, along and *214upon any river, or other waters or water-courses, streets, highways or canals, which the lines of said railroad shall intersect or touch”; and in the ninth section it is provided “that said company shall not have the right to take or use any part of any street or public road without the consent of the authorities of the city or county, as the case may be.” Construing these provisions in connection with the general clause in the charter of the city of Macon, giving it power to control its streets, we are of the opinion that there is sufficient legislative authority for the company, with the permission of the Mayor and Council of the City of Macon, to construct and operate along the streets of the city a main line of railway such as the company’s charter contemplates. That is to say, a railway which would be a bona fide and essential part of a line connecting the city of Macon with Indian Springs. It will be observed that the words first above quoted from the charter are quite general, and cannot be faii’ly said to merely allow the crossing of streets. They are sufficiently comprehensive to permit the construction of a railroad longitudinally along a street, at least for the transportation of passenger-cars propelled by electricity. Under the principle announced in Daly v. Ga. So. & Fla. R. R. Co., 80 Ga. 793, it may be that the right to lay railroad tracks upon the streets of the city of Macon, and run steam engines upon the same, might require more definite and explicit legislative authority. But be this as it may, we think our ruling in the present case is sound. Common experience and every-day observation show beyond question that there is a wide difference between trains of cars drawn by locomotives of which steam is the motive power, and the ordinary electric passenger-car which is now in common use in the cities and towns throughout the length and breadth of the land. In the one instance, the street may very properly be said to be *215burdened with an additional servitude entirely inconsistent with the free use of the same by the public; in the other, this reasoning, in the light of experience, would not aptly apply.
We do not rule that the city authorities could grant to this company the rights above mentioned, as to streets upon which the company was not, in good faith, building a main line from Macon to the Indian Springs, but as to which it was impropei’ly using its charter by constructing therein parts of a street railway system for the city of Macon and its suburbs; because, as. above intimated, this question is not really in the case.
Every electric railway needs a power-house and a shed for the storage of its cars when not in use, and of course, has a right to erect the same at a convenient place or places. They cannot be located in the streets of a city, and yet would be useless to the company unless connected with its main line. These things being so, we think the General Assembly intended that this company should have the right to construct along the street of a city a suitable spur-track for this purpose, and that the language of the charter is sufficient to effectuate this intention. To deny the right in question would be to practically prevent the company from having a power-house and car-shed within the limits of the city, and force it to erect these structures outside of the corporate limits, a result which, in our opinion, could not be reached under a fair and reasonable construction of the charter.
2. The company was authorized by its charter to carry both freight and passengers. The Mayor and Council of the City of Macon, in granting to it the rights and privileges above referred to, did so upon condition that no freight should be carried through the streets of the city except by permission of the Mayor and Council. Surely this restriction did not invalidate *216the grant to the company by the. city. Because the-company obtained from the city less than the latter might have granted, affords no reason for declaring void the rights which were actually granted.
3. We have already seen that the company had a right to construct its power-house and car-shed within the limits of the city, and to connect its main line therewith. At the hearing, the evidence was conflicting as to whether or not the location and use of these structures at the place selected by the company would result in any real injury to the plaintiffs. We therefore follow the universal rule applicable in cases of this kind, in holding that the chancellor did not err in declining to adjudge in advance that these structures, and the use of the machinery which the company expected to employ therein, would be a nuisance. There was no abuse of discretion in refusing the injunction.

Judgment affirmed,.